DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1, 9 and 17.
b.    Pending: 1-20.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	
Claims 1, 2, 5-6, 9-12, 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yun PG PUB 20200027512 (hereinafter Yun).

Regarding independent claim 1, Yun teaches a memory device (figure 1), comprising: 
a memory array (figure 11) including a first memory region (BLK1 in figure 11) and a second memory region (BLK2 in figure 11), 
wherein: the memory device is configured to write data to the memory array in accordance with a predefined programming sequence (figure 11 teaches to write data in BLK1, then valid data in BLK1 is moved over to BLK2) by writing the data to memory cells of the first memory region (BLK1 in figure 11) before memory cells of the second memory region (BLK2 in figure 11), and the predefined programming sequence defines an order of memory locations in the memory device to which the memory device sequentially writes the data.  

Regarding claim 2, Yun teaches the memory device of claim 1, wherein the memory device is further configured, after writing the data and in response to a determination that the data is not consolidated (S220 in figure 12, [0087], “…In operation S220, it may be determined whether a ratio of valid data in a memory block is less than a reference value. A table, which is associated with valid and invalid data in each memory block and is managed by a flash translation layer, may be used for this determination…”), to consolidate (S240 or S260 in figure 12) the data by rewriting at least a portion of the data (“valid data” in S240 or S260 in figure 12) to the first memory region, the second memory region (BLK2 in figure 11), or a combination thereof.  

Regarding claim 5, Yun teaches the memory device of claim 1, wherein the memory device is further configured to determine that the data stored to the first and/or second memory regions is not consolidated (S220 in figure 12, [0087], “…In operation S220, it may be determined whether a ratio of valid data in a memory block is less than a reference value. A table, which is associated with valid and invalid data in each memory block and is managed by a flash translation layer, may be used for this determination…”).  

Regarding claim 6, Yun teaches the memory device of claim 1, wherein, to determine that the data stored to the first and/or second memory regions is not consolidated (S220 in figure 12, [0087], “…In operation S220, it may be determined whether a ratio of valid data in a memory block is less than a reference value. A table, which is associated with valid and invalid data in each memory block and is managed by a flash translation layer, may be used for this determination…”), the memory device is configured to determine memory locations of memory cells of the first memory region and/or of the second memory region storing stale data (figure 11 teaches to move/consolidate valid data in BLK1 to BLK2).  

Regarding independent claim 9, Yun teaches a method, comprising: writing data to a memory array (figure 11) of a memory device in accordance with a predefined programming sequence (figure 11 teaches to write data in BLK1, then valid data in BLK1 is moved over to BLK2), wherein the predefined programming sequence (figure 11 teaches to write data in BLK1, then valid data in BLK1 is moved over to BLK2) defines an order of memory locations in the memory device to which the data is to be written, and wherein writing the data includes initially writing the data to memory cells of a first memory region (BLK1 in figure 11) of the memory array before memory cells of a second memory region (BLK2 in figure 11) of the memory array.  

Regarding claim 10, Yun teaches the method of claim 9, further comprising, after writing the data, determining that the data stored to the first and/or second memory regions is not consolidated (S220 in figure 12, [0087], “…In operation S220, it may be determined whether a ratio of valid data in a memory block is less than a reference value. A table, which is associated with valid and invalid data in each memory block and is managed by a flash translation layer, may be used for this determination…”).  

Regarding claim 11, Yun teaches the method of claim 10, wherein determining that the data stored to the first and/or second memory regions is not consolidated includes determining memory locations of memory cells of the first memory region and/or of the second memory region storing stale data (S220 in figure 12, abstract, “…controller may detect invalid data of the first memory block, determine whether the detected invalid data is less than a reference value…”)  

Regarding claim 12, Yun teaches the method of claim 9, further comprising, after writing the data and in response to a determination that the data is not consolidated (S220 in figure 12), consolidating the data (S240 or S260 in figure 12), wherein consolidating the data includes rewriting at least a portion of the data (“valid data” in S240 or S260 in figure 12) to the first memory region, the second memory region (BLK2 in figure 11), or a combination thereof.  

Regarding independent claim 17, Yun teaches a memory system (figure 15), comprising: 
a memory controller (1210 in figure 15); 
a memory device (1221 in figure 15) operably connected to the memory controller, wherein the memory device includes a memory array (figure 11) including a first memory region (BLK1 in figure 11) and a second memory region (BLK2 in figure 11), wherein the memory controller and/or the memory device are configured to: write data to the memory array in accordance with a predefined programming sequence (figure 11 teaches to write data in BLK1, then valid data in BLK1 is moved over to BLK2) by writing data to memory cells of the first memory region (BLK1 in figure 11) before memory cells of the second memory region (BLK2 in figure 11), and the predefined programming sequence defines an order of memory locations in the memory device to which the memory controller and/or the memory device sequentially writes the data.  

Regarding claim 18, Yun teaches the memory system of claim 17, wherein the memory controller and/or the memory device are further configured, after writing the data, to determine that the data stored to the first and/or the second memory regions is not consolidated (S220 in figure 12, [0087], “…In operation S220, it may be determined whether a ratio of valid data in a memory block is less than a reference value. A table, which is associated with valid and invalid data in each memory block and is managed by a flash translation layer, may be used for this determination…”).  

Claims 1-3, 9, 12-13, 17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun PG PUB 20200027512 (hereinafter Yun) with a different interpretation of Yu.

Regarding independent claim 1, Yun teaches a memory device, comprising: a memory array (figure 1) including a first memory region (BLK1/BLK2 in figures 1 or 11) and a second memory region (BLK3/BLKm in figure 1), wherein: the memory device (figure 1) is configured to write data (some blocks are written before other blocks) to the memory array in accordance with a predefined programming sequence by writing the data to memory cells of the first memory region (BLK1 in figures 1 or 11) before memory cells of the second memory region (BLK3/BLKm in figure 1), and the predefined programming sequence defines an order of memory locations in the memory device to which the memory device sequentially writes the data (in a situation that BLK3 is written after BLK1).

Regarding claim 2, Yun teaches the memory device of claim 1, wherein the memory device is further configured, after writing the data and in response to a determination that the data is not consolidated (S220 in figure 12, [0087], “…In operation S220, it may be determined whether a ratio of valid data in a memory block is less than a reference value. A table, which is associated with valid and invalid data in each memory block and is managed by a flash translation layer, may be used for this determination…”), to consolidate (S240 or S260 in figure 12) the data by rewriting at least a portion of the data to the first memory region (valid data in BLK1 is copied to BLK2 in figure 11, both BLK1/BLK2 belong to first memory region), the second memory region, or a combination thereof.

Regarding claim 3, Yun teaches the memory device of claim 2, wherein, to consolidate the data, the memory device is configured to rewrite at least the portion of the data from first memory cells of the first memory region (cells storing VALID1 in BLK1 in figure 11) to second memory cells (BLK2 in figure 11) of the first memory region that are physically or logically contiguous to third memory cells (cells storing VALID2 in BLK1 in figure 11) of the first memory region storing a second portion of the data (VALID2 in BLK1 in figure 11).

Regarding independent claim 9, Yun teaches a method, comprising: writing data to a memory array of a memory device in accordance with a predefined programming sequence (some blocks are written before other blocks), wherein the predefined programming sequence defines an order of memory locations in the memory device to which the data is to be written, and wherein writing the data includes initially writing the data to memory cells of a first memory region (BLK1/BLK2 in figures 1 or 11) of the memory array before memory cells of a second memory region of the memory array (BLK3/BLKm in figure 1).

Regarding claim 12, Yun teaches the method of claim 9, further comprising, after writing the data and in response to a determination that the data is not consolidated (S220 in figure 12, [0087], “…In operation S220, it may be determined whether a ratio of valid data in a memory block is less than a reference value. A table, which is associated with valid and invalid data in each memory block and is managed by a flash translation layer, may be used for this determination…”), consolidating the data (S240 or S260 in figure 12), wherein consolidating the data includes rewriting at least a portion of the data to the first memory region (valid data in BLK1 is copied to BLK2 in figure 11, both BLK1/BLK2 belong to first memory region), the second memory region, or a combination thereof.

Regarding claim 13, Yun teaches the method of claim 12, wherein rewriting at least the portion of the data includes rewriting at least the portion of the data from first memory cells (cells storing VALID1 in BLK1 in figure 11) of the first memory region to second memory cells (BLK2 in figure 11) of the first memory region that are physically or logically contiguous to third memory cells (cells storing VALID2 in BLK1 in figure 11) of the first memory region storing a second portion of the data (VALID2 in BLK1 in figure 11).

Regarding independent claim 17, Yun teaches a memory system, comprising: a memory controller (1210 in figure 15); a memory device (1221 in figure 15) operably connected to the memory controller, wherein the memory device (1221 in figure 15) includes a memory array including a first memory region (BLK1/BLK2 in figures 1 or 11) and a second memory region (BLK3/BLKm in figure 1), wherein the memory controller and/or the memory device are configured to: write data to the memory array in accordance with a predefined programming sequence (some blocks are written before other blocks) by writing data to memory cells of the first memory region before memory cells of the second memory region, and the predefined programming sequence defines (some blocks are written before other blocks) an order of memory locations in the memory device to which the memory controller and/or the memory device sequentially writes the data.

Regarding claim 19, Yun teaches the memory system of claim 17, wherein: the memory controller and/or the memory device are further configured, after writing the data and in response to a determination that the data stored to the first and/or the second memory regions is not consolidated (S220 in figure 12, [0087], “…In operation S220, it may be determined whether a ratio of valid data in a memory block is less than a reference value. A table, which is associated with valid and invalid data in each memory block and is managed by a flash translation layer, may be used for this determination…”), reconsolidate (S240 or S260 in figure 12) at least a portion of the data; and to reconsolidate (S240 or S260 in figure 12) at least the portion of the data, the memory controller and/or the memory device are configured to rewrite at least the portion of the data to memory cells of the first memory region (BLK2 in figure 11) and/or the second memory region that are physically or logically contiguous to other memory cells (cells storing VALID2 in BLK1 in figure 11) of the first memory region and/or the second memory region storing a second portion of the data.  

Allowable Subject Matter
Claims 4, 7-8, 14-16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Yun (US 20200027512 Al).
Yun discloses A method of operating a controller that controls a non-volatile memory device having a first memory block and a second memory block. The controller may detect invalid data of the first memory block, determine whether the detected invalid data is less than a reference value, and execute a secure erase operation of changing a voltage distribution of the detected invalid data based on a result of the determination.
Regarding claim 4, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: to consolidate the data, the memory device is configured to rewrite at least the portion of the data from memory cells of the second memory region to memory cells of the first memory region that are physically or logically contiguous to other memory cells of the first memory region storing a second portion of the data.  
Regarding claim 7 (and the respective dependent claim 8), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the data is first data; and the memory device is further configured, after writing the first data, to update the programming sequence such that the memory device is configured to write second data to memory cells of the second memory region before writing the second data to memory cells of the first memory region.  
Regarding claim 14, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: rewriting at least the portion of the data includes rewriting at least the portion of the data from memory cells of the second memory region to memory cells of the first memory region that are physically or logically contiguous to other memory cells of the first memory region storing a second portion of the data.  
Regarding claim 15 (and the respective dependent claim 16), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the data is first data; and the method further comprises, after writing the first data, updating the programming sequence such that the memory device is configured to write second data to unutilized memory cells of the second memory region before writing the second data to unutilized memory cells of the first memory region.  
Regarding claim 20, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the memory controller and/or the memory device are further configured, after writing the first data, to update the programming sequence such that the memory controller and/or the memory device are configured to write second data to memory cells of the second memory region before writing the second data to memory cells of the first memory region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BUSHNAQ PG PUB 20160267996 teaches program method.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824